DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Paul Holland.
3.	Applicant’s amendment to the claims filed on 09/13/2022 in response to the Non-Final Rejection mailed on 04/15/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claim 8 is cancelled.
5.	New claims 13-15 are added.
6.	Claims 1-7 and 9-15 are pending.
7.	Claim 12 stands withdrawn pursuant to 37 CFR 1.142(b).
8.	Applicant’s remarks filed on 09/13/2022 in response to the Non-Final Rejection mailed on 04/15/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims  1-7,  9-11, and 13-15 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicants’ amendment to the claims.
11.	Regarding claims 1 (claims 2-7, 9, 11, and 14-15 dependent therefrom), 10, and 13, the recitation of the term “polysaccharides” in relation to the limitation “an open reading phrase encoding a polypeptide which is” is indefinite because polysaccharides and polypeptides are two biologically distinct molecules, one being may up of saccharides, and the other being made up of amino acids.  It is therefore unclear what the metes and bounds of these claims are intended to encompass.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 101
12.	The rejection of claim 8 under under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in view of applicants’ amendment to the claims to cancel claim 8.  
13.	The rejection of claims 1-4, 7 and 9-11 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is maintained for the reasons of record and the reasons set forth below. The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claims 13-15.
Claims 1-4, 7, 9-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “Deinococcus bacterium” comprising one or several copies of a gene of interest inserted into an insertion sequence element is a composition of matter and is therefore directed to at least one statutory category of invention (Step 1: YES).
The art Shin et al. (Antioxidants, 2022; cited on PTO-892 mailed on 04/15/2022) teach hat naturally-occurring bacterium “D. geothermalis” (claims 1,11). The D. geothermalis (elected species of claim 11) comprise the insertion sequences (ISs) such as ISDge15 which contains the gene encoding the enzymes transposases (TnpA, TnpB) which has been inserted into the sequence of ISDge15 (see Figure 1; and p.3, 2™ para, Shin). Since the transposase has been known to an active component of pharmaceutical composition (claims 8, 9, 10) (see [0089], see Hackett et al. (US20040077572, cited on PTO-892 mailed on 04/15/2022), the gene TnpA or gene TnpB encoding the transposase is reasonably construed as “a gene of interest” (claim 1). Thus, the gene encoding the transposase is a gene of interest that falls within the scope of the claim in regards to the polypeptides encompassed by the claims, i.e. enzymes involved in metabolism (claim 1). Thus, the naturally-occurring D. geothermalis is a nature-based product. Claim 1 thus recites a law of nature, a natural phenomenon (Step 2A Prong one: yes). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.
Although the claims recite several possible examples of a gene of interest, the breadth of those examples are sufficiently broad to encompass any polypeptide expressed by the Deinococcus bacteria.  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.  Furthermore, the transposase which is inserted into the sequence of the ISDge15 of Shin et al. does not amount significantly more than the exception and does not provide an inventive concept.  The dependent claims drawn to generic enzymes such as chemical-degrading compounds, enzymes such as pyruvate decarboxylases, and enzymes involved in the synthesis of antibiotics as these enzymes are naturally found in Deinococcus and it is known that Deinococcus naturally produces antibiotic compounds as evidenced by Claviere et al. (WO 2011/107506 A1; examiner cited).  
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants in summary contend that it is believed the amendments made to the claims have rendered the issue moot.
	This argument is found to be not persuasive in view of the modified rejection set forth above.
Claim Rejections - 35 USC § 102
14.	The rejection of claims 8 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Pasternak et al. (Mol. Microbiol., 2013; cited on IDS filed on 06/12/2019) is withdrawn in view of applicants’ amendment to the claims to cancel claim 8 and amendment to claim 10.
15.	The rejection of claims 1-6, 9, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Pasternak et al. (Mol. Microbiol., 2013; cited on IDS filed on 06/12/2019) as evidenced by Paternak et al. (PLoS Genet., 2010; cited on PTO-892 mailed on 04/15/2022) and Hackett et al. (US Patent Application Publication 2004/0077572 A1; cited on PTO-892 mailed on 04/15/2022) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
16.	Pasternak teaches a Deinococcus radiodurans strain (claims 1,11) comprising the insertion sequence (IS) called “ISDra2” (p.443, right col., line 7). Pasternak teaches the ISDra2 derivative “ISDra2-103” which comprises the Cam® gene encoding “CAT” which stands for chloramphenicol acetyl transferase (see Figure 1A and 1C, and Figure 3A) and TnpA gene encoding transposase enzyme (Figure 1A and 1C, Pasternak), and teaches D. radiodurans transformants “GY 13123” containing said [SDra2-103 (see Table 1; Fig. 3B legend, Pasternak), wherein each of genes “CTA” and TnpA is equivalent to instant “a gene of interest comprising an open reading frame encoding a polypeptide which is an enzyme involved in metabolism” of claim 1; and the genes are inserted between LE sequence and RE sequence of the ISDar2 (see Fig.1A and Fig. 3, Pasternak). The chloramphenicol acetyl transferase is biologically active enzyme involved in metabolism (claims  9). The gene necessarily comprising an open reading frame that encodes the enzyme (claims 8,9). Next, Pasternak teaches that the RE sequence can mediate the [SDra2 integration into host genome via homologous recombination (p.446, left col., gnd para, lines 6-12, Pasternak), and thus, the above-mention transformant of D. radiodurans has the ISDra2-103 integrated in the host genome (claim 2). Moreover, it is noted that the claim 2 as written is drawn to the product- by-process. MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in theproduct-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). According to this MPEP statement, the prior art product is the substantially same as the claimed product in claim 2.
	In addition, Pasternak teaches the “RE” sequence mediates integration of an “artificial transposition intermediate” that is a circular mini-[SDra2 carrying plasmid “pGY14711” into host chromosome through transposition (p.446, left col., 2" para, lines 5-15, and p.446, right col. lines 1-5); the host cell is D. radiodurans derivative strain such as GY 13626 and GY14809 (p.446, right col., and para, and Fig.3; and Table 1, Pasternak). Pasternak teaches that the cells of Deinococcus radiodurans is subjected to -irradiation (claim 2) (see Fig 2; p.446, left col., lines 2-3, Pasternak). Since said -irradiation inherently results in an increase in the ISDra2 copy number as evidenced by p.7, left col., 2" para, lines 1- 2, Pasternak (2010), and since the RE sequence has ability of mediating ISDra2 integration into host genome via homologous recombination (p.446, left col., gnd para, lines 6-12, Pasternak), the increase of the ISDra2 copy number in the host genome would meet the limitation “... present in several copies in the genome of the bacterium” (claim 3). Moreover, since [ISDr2” belongs to IS200/1S605 family (see p.443, right col., and para, lines 1-3 and 10, Pasternak), wherein the insertion sequence “IS200/IS605” exhibits a high genomic copy number (p.450, left col, last paragraph, lines 1-3, Pasternak) indicating that IS200/IS605” tends to possess plural copied in genome (claim 3). Thus, claim 3 is rejected. 
	In the above-mentioned ISDRa-103, the genes TnpA and CAT are flanked by sequence LE and RE wherein the sequence LE or sequence RE is equivalent to “an insertion-mediating
sequence” (claims 5, 6).

	The above-mentioned TnpA gene encodes enzyme transposase (p.450, left col., 3" para, line 2, Pasternak). The property of the transposase enzyme being an active component of
pharmaceutical composition is evidence by [0089], ‘572. MPEP states that when the structure
recited in the prior art is substantially identically to that of the claims, claimed properties of
function are considered to be inherent (see MPEP 2112.01 (1)). Also, MPEP state that “Products
of identical chemical composition cannot have mutually exclusive properties. A chemical
composition and its properties are inseparable. Thus, claim 10 is rejected.
	Since Pasternak has taught the insertion sequence “ISDra2” that is a member of the “IS200/IS605” family (claim 4) (see p.443, right col., 2"! para, lines 1-3 and 10, Pasternak), therefore, claim 4 is rejected.
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants in summary contend that the cited reference fails to teach a gene of interest that comprises an open reading frame encoding a polypeptide that is recited in the claims.
	This argument is found to be not persuasive because the TnpA gene of Pasternak encodes a transposase enzyme, which broadly and reasonably interpreted as encompassing enzymes that are involved in nucleic acid metabolism.
Claim Rejections - 35 USC § 103
17.	The rejection of claim 8 under 35 U.S.C. 103(a) as being unpatentable over Diaz-Torres et al. (US Patent Application Publication 2006/0199222 A1; cited on PTO-892 mailed on 04/15/2022) in view of Pasternak et al. (Mol. Microbiol., 2013; cited on IDS filed on 06/12/2019) is withdrawn in view of applicants’ amendment to the claims to cancel claim 8.
18.	The rejection of claims 1-6 and 9-11 under 35 U.S.C. 103(a) as being unpatentable over Diaz-Torres et al. (US Patent Application Publication 2006/0199222 A1; cited on PTO-892 mailed on 04/15/2022) in view of Pasternak et al. (Mol. Microbiol., 2013; cited on IDS filed on 06/12/2019) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claims 13 and 14.
19.	Diaz-Torres et al. teach a host cell comprising the coding sequence of interest which is also called “gene of interest” or “incoming sequence” (claim 1) (see [0137] and [0089]); the host cell is Deinococcus radiodurans (claims 1, 11) ((0074], last line). The incoming sequence of interest encodes a heterologous protein encompassing enzymes that degrade biomass such as amylases, peptide hormone and growth factor (claims 1, 9-10, 13-14) and is flanked by homology boxes “HB” ([0055-0061] and Fig.1) and can be inserted into host genome (claim 2) ([0085]) via homologous recombination mechanism (Figures 1-2 and 4-6). The “HB” sequence has functionality analogous to instant “insertion-mediating sequence” (claims 5, 6).
	Diaz-Torres et al. also teach tandem gene repeats to generate increased gene copy number in inserted sequence (claim 3) ([0127]), and teach that polynucleotide construct comprising a sequence (gene) of interest ([0019]) becomes integrated into a chromosome of the host of microorganism (claim 2) ([0017]) wherein the integration is by homologous recombination (claim 6) ([0083]). Thus, the gene having the increased gene copy (>1) number is in host genome (claim 3).
	However, Diaz-Torres et al. does not expressly teach that the Deinococcus radiodurans host cell comprising insertion sequence (IS) element into which “a gene of interest” (that is equivalent to the “incoming sequence”) is inserted. Here, it is noted that even though Diaz-Torres et al. has taught the “incoming sequence” (gene of interest) can be inserted into a “target sequence” (see [0062]), Diaz-Torres et al. does not expressly disclose insertion of the “incoming sequence” into the “insertion sequence” (IS) as required by claim 1.
	Pasternak teach Deinococcus radiodurans strain comprising the insertion sequence (IS) called “ISDra2” such as “ISDra2-103” which contains genes encoding the enzyme chloramphenicol acetyl transferase (CAT) and transposase (TnpA) (see Figure 1A and 1C, and Figure 3 A) wherein the genes are flanked by LE sequence and RE sequence of the ISDar2 (Fig. 1A and Fig 3).  
	Next, Pasternak teaches that the RE sequence mediates the ISDra2 integration into host genome via homologous recombination (p.446, left col., and para, lines 6-12, Pasternak), and thus, the above-mention transformant of D. radiodurans has the ISDra2-103 integrated in the host genome. In addition, Pasternak teaches that the “RE” sequence mediates integration of an “artificial transposition intermediate” that is a circular mini-ISDra2 carrying plasmid “pGY 14711” into host chromosome through transposition catalyzed by the transposase (p.446, left col., second para, lines 5-15, and p.446, right col. lines 1-5) wherein the D. radiodurans host has transposase (abstract, lines 6-7, Pasternak). The mentioned RE sequence is equivalent to the
insertion-mediating sequence (claim 5).

	Before the effective filing date of the claimed invention, it would have been obvious

to one of ordinary skill in the art to substitute the “HB” sequence by the RE and LE sequence

of ISDra2 for effective expression of incoming gene (such as gene encoding enzymes, peptide

hormone and growth factor, see above discussion) with using “expression vector” for the

“incoming sequence” ((0074], lines 1-2, ‘Diaz-Torres et al.). One of skilled in the art would have 

appreciated that both Diaz-Torres et al.  and Pasternak teachings are directed to using 

homologous recombination to integrate the gene(s) of interest into the genome of the host cell 

such as the D. radiodurans strain which are also taught by both Diaz-Torres et al. and Pasternak. 

Since D. radiodurans strain has expression transposase TpnA (Pasternak), the ISDra2 transposition (p.444, right col., 3 para, lines 1-2, Pasternak) of the gene construct, which can be generated by modifying “ISDra2-103” to carry a desired gene of interest such as the above-discussed “incoming sequence” encoding an bioactiveenzyme (Diaz-Torres et al.), would have mediated integration of the construct into host genome (p.446, right col, lines 6-8, and left col., lines 7-9, Pasternak). Said “transposition” can be simply or conveniently induced by y-irradiation (p.444, left col., 3 para, line 7, Pasternak). It is desired that the incoming sequence (Diaz-Torres et al.) that is a gene of interest (see [0136] of ‘222) is inserted/integrated into the host cell genome ([0085], lines 2-4, ’222). Thus, one skilled in the art would have done so with reasonable expectation of success. Therefore, the combination of the references’ teachings renders the claims prima facie obvious. 
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants in summary contend that the present claimed invention is directed to targeting IS elements in order to easily provide a Deinococcus comprising several copies of the integrated gene, which applicants assert allows one to directly obtain a recombinant Deinococcus bacterium comprising several copies of the integrated gene.  Applicants contend that Diaz-Torres and the present invention have opposite goals and the skilled person would have though that due to the unstable and mobile nature of IS elements, inserting a nucleic acid sequence into an IS would not result in a stable recombinant protein.
These arguments are found to be not persuasive because it is noted that the features upon which applicant relies (i.e., multiple copies and stable integration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not require multiple copies in view of the recitation of “one or several” and do not require “stable integration”.  Nevertheless, as stated in the rejection above, Diaz-Torres et al. teach the integration of multiple copies of the gene of interest into the genome of the host Deinococcus cell [see paragraphs 0060 and 0109].
20.	The rejection of claims 4, 7, and 11 under 35 U.S.C. 103(a) as being unpatentable over Diaz-Torres et al. (US Patent Application Publication 2006/0199222 A1; cited on PTO-892 mailed on 04/15/2022) in view of Pasternak et al. (Mol. Microbiol., 2013; cited on IDS filed on 06/12/2019) as applied to claim 1 from which claim 4 depends and claims 1 and 5 from which claim 7 depends, and further in view of delCardayre et al. (US Patent Application Publication 2002/0072097 A1; cited on PTO-892 mailed on 04/15/2022) and Kongpol et al. (FEMS Microbiol. Lett., 2008; cited on PTO-892 mailed on 04/15/2022) and reference IDSge19 (2006; cited on PTO-892 mailed on 04/15/2022) is maintained for the reasons of record and the reasons set forth below.  
21.	The teachings of Diaz-Torres et al. and Pasternak as applied to claims 1 and 5 are set forth above.
	However, Diaz-Torres et al. and Pasternak do not expressly teach inverted repeat sequences, IS66 (elected species of claim 4) and D. geothermalis (elected species, claim 11).
	delCardayre et al. teach insertion sequence (IS) element including “insertion sequences”, “inverted repeats” (claim 7) and transposases can be selected from “IS66” (claim 4) ((0013]).  DelCardayre et al. teach that the inverted repeats” of transposable elements confers improved features such as increased efficiency of integration ([0015], ‘097) such as integration into host chromosome ([0021], lines 12-13, ‘097) which is the same filed of endeavor as Pasternak and Diaz-Torres et al.
	Next, delCardayre et al. teach that IS element that contains gene encoding protein necessary for transposition (which has been taught by Pasternak) such as insertion are flanked by the “inverted repeats” (claim 7) for chromosomal integration ([0044], lines 1-6 and 15, ‘097). The encoded protein include green fluorescent protein (GFP) ([0066], lines 23-25, ‘097) that is product encoded by a gene of interest (Diaz-Torres et al.).
	Thus, the teachings of delCardayre et al. renders claims 4 and 7 prima facie obvious. Regarding the elected species “D. geothermalis” in claim 11, it has been known that D. geothermalis strain DSM 11300 (having Accession number NC_008025) comprises IS elements such as ISDge19 which contains gene encoding transposase “TnpB” (see ref “ISDge19”).
	Similar to “ISDra2” of D. radiodurans which belongs to the widespread IS200/IS605 family as taught by Pasternak at p.443, right col, second para, lines 6 and 9-10, the IS element “ISDge19” of D. geothermalis also belongs to IS200/IS605 family.
	The benefit/advantage of choosing D. geothermalis is provided by Kongpol which
teaches that Deinococcus geothermalis such as D. geothermalis T27 strain has potential

application in bioremediation of xenobiotics and industrial biotransformation processes (see

abstract) due to its ability of tolerating a high concentration and being able to assimilate

hydrocarbons solvents as a carbon source by comparison with D. radiodurans (Diaz-Torres et al., Pasternak) which is unable to degrade hydrocarbons solvents (p.232, right col., lines 4-16, Kongpol). The benefit of using said D. geothermalis T27 is bioremediation of toxic wastes in addition to its biotechnological applications (p.231, left col., last 3 lines, Kongpol).
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the IS element taught by Pasternak by introducing the inverted repeats into the sides flanking the “incoming sequence” (Diaz-Torres et al.) which can be a gene of interest encoding a useful protein.  This is because the inverted repeats improves and enhances the efficiency of integration of the gene into the genome of the host cell such as D. geothermalis (Kongpol) which contains IS elements such as ISDge19 (ref ISDge19) in order to achieve an improved production of a desired molecule [see paragraph 0128, last 3 lines of delCardayre et al.].  The gene of interest encoding said “desired molecule can be inserted into said IS element of D. geothermalis which is a solvent-tolerant bacterium useful in the biotransformation and production of water-insoluble substances as taught by Kongpol.  In addition, the D. geothermalis strain offers advantage of performing the bioremediation of toxic wastes wherein the bioremediation is a process of biodegradation of toxic wastes.
	Furthermore, Kongpol has also taught that, in order to use D. radiodurans for
bioremediation of hydrocarbon solvents/waste, it is necessary to genetically engineer this bacterium (p.232, right col., second para, lines 6-8, Kongpol). This suggests that using D. radiodurans for the purpose of the bioremediation requires recombinant modification whereas D. geothermalis does not need so. Thus, one skilled in the art would have readily known that D. geothermalis would be better choice than D. radiodurans for the desired bioremediation since D. geothermalis bacterium can be directly used without further genetic engineering of the
bacterium. One skilled in the art would have been motivated to performed said modification to

obtain the modified IS element in that the incoming gene sequence is flanked by the “inverted

repeats” which is derived from IS66 in order for introducing/integrating the gene of interest 

into the IS element such as ISDge19 in the host (D. geothermalis) genome with the enhanced

integration efficiency wherein the D. geothermalis host is advantageously capable of

biodegrading toxic waste through the bioremediation with reasonable expectation of success. 

It is noted that Pasternak has also concerned about insertion/integration frequency (see Figure 

3).

	Therefore, the combination of the references’ teachings renders the claims prima 

facie obvious.

	RESPONSE TO REMARKS:  Beginning on p. 8 of applicants’ remarks, applicants in summary contend that the added teachings of the references fail to remedy the deficiencies of Diaz-Torres et al. and Pasternak et al.  
	This argument is found to be not persuasive for the reasons set forth above regarding Diaz-Torres et al. and Pasternak et al.
22.	Claim 15 is newly rejected under 35 U.S.C. 103(a) as being unpatentable over Diaz-Torres et al. (US Patent Application Publication 2006/0199222 A1; cited on PTO-892 mailed on 04/15/2022) in view of Pasternak et al. (Mol. Microbiol., 2013; cited on IDS filed on 06/12/2019) as applied to claims 1-6 and 9-11 above, and further in view of Claverie et al. (WO 2011/107506 A1; examiner cited) and Diez et al. (Biotechnology and Bioengineering, 1997; examiner cited).  This new grounds of rejection is necessitated by applicants’ amendment to the claims to add new claim 15.
23.	The relevant teachings of Diaz-Torres et al. and Pasternak et al. as applied to claims 1-6 and 9-11 are set forth above.
	However, the combination of Diaz-Torres et al. and Pasternak et al. do not teach wherein the gene of interest encodes a polypeptide which is an enzyme involved in the biosynthesis of an antibiotic.
	Claverie et al. teach Deinococcus bacteria and there use in the pharmaceutical or agro-chemical industry for the recombinant production of enzymes that degrade biomass and production of metabolites and drugs such as antibiotics from Deinococcus [see Abstract; p. 2; p. 8].
	Diez et al. teach recombinant microorganisms that have been transformed with biosynthetic genes for encoding enzymes involved in the biosynthesis of antibiotic compounds [see Abstract].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Diaz-Torres et al., Pasternak et al., Claverie et al., and Diez et al. according to the teachings of Claverie et al. and Diez et al. to produce a Deinococcus bacterium encoding a polypeptide involved in the synthesis of antibiotics because Diaz-Torres et al. and Pasternak et al. teach Deinococcus bacterium as a host cell for the insertion of genes encoding polypeptides of interest into an insertion sequence element.  Claverie et al. teach Deinococcus bacteria and there use in the pharmaceutical or agro-chemical industry for the recombinant production of enzymes that degrade biomass and production of metabolites and drugs such as antibiotics from Deinococcus.  Diez et al. teach recombinant microorganisms that have been transformed with biosynthetic genes for encoding enzymes involved in the biosynthesis of antibiotic compounds.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Diaz-Torres et al., Pasternak et al., Claverie et al., and Diez et al. because Claverie et al. acknowledges that Deinococcus can serve as a host cell for production of antibiotics and Diez et al. acknowledges that genes encoding polypeptides for the synthesis of antibiotics can be inserted in recombinant bacteria.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
23.	Status of the claims:
	Claims 1-7 and 9-15 are pending.
	Claim 12 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-7, 9-11 and 13-15 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656